DETAILED ACTION
Claims 1-4, 6-8, 11-13, 15-25, and 27-28 were filed with the amendment dated 04/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER'S AMENDMENT
  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 
IN THE CLAIMS:

Claim 1, lines 25-26, the phrase “a second surface” has been replaced with the phrase -- the second surface --.

Claim 12, line 11, the phrase “the second surface” has been replaced with the phrase -- a second surface --.

Claim 12, lines 25-26, the phrase “a second surface” has been replaced with the phrase -- the second surface --.

Claim 18, line 1, “The seat valve” has been replaced with --The valve seat --.

Claim 19, line 1, “The seat valve” has been replaced with -- The valve seat --.

Claim 20, line 1, “The seat valve” has been replaced with -- The valve seat --.


The amendments were made to correct clear typographical errors.


Reasons for Allowance
Claims 1-4, 6-8, 11-13, 15-25, and 27-28 are allowed.
The claims were amended to place previously indicated allowable subject matter into independent form.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “wherein the inlet chamber is fluidly isolated from the outlet chamber in the valve body when the inlet disk is in the closed position and the outlet disk is in an open position, and when the inlet disk is in the open position and the outlet disk is in the closed position” (claim 1); “a stop wire 
The closest prior art of record is U.S. Pat. No. 4,971,181 (“Zaenglein”).  However, Zaenglein fails to teach or suggest the features recited above. It would not have been obvious to modify Zaenglein to arrive at the recited claimed features without improper hindsight reasoning and improperly changing the principle of operation of Zaenglein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JESSICA CAHILL/Primary Examiner, Art Unit 3753